EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Kinberg on 17 June 2022.
The application has been amended as follows: 

In claim 10, line 3, the term - - means - - has been deleted and - - element - - has been inserted therefor;
	In claim 14, lines 5 and 7, the term - - means - - has been deleted and - - element - - has been inserted therefor;
	In claims 15 and 16, line 2, the term - - means - - has been deleted and - - element - - has been inserted therefor.

Claims 1 – 11, 13, 18, and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 – 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 31 January 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, Himbis, discloses a portion pack for producing a beverage from an extraction material which pack comprises a container comprising a filter material in which the extraction material is to be arranged.  The container has an upper side and at least one pivotable edge portion that is initially arranged in a closed position to close the upper side of the container.  A supporting body surrounds the container, at least in some areas, and a closure element holds the at least one pivotable edge portion of the container in the closed position.
Himbis does not teach or reasonably disclose the portion pack having a container having a pivotal edge portion comprised of filter material where the filter material is connected to a folding flap of a supporting body or a closure element holding at least one pivotal edge portion of the container in a closed position which is adapted to be releasable by moistening the supporting body wherein upon release of the closure element the at least one pivotable edge portion is automatically pivoted upwardly by the folding edge to the open position.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAIM A SMITH/Examiner, Art Unit 1791                                                                                                                                                                                                        17 June 2022
								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792